 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JOHN RAY WOODS, JR.,                             CASE NO. C18-5559 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   JEFFREY UTTECHT,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 16. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)    The R&R is ADOPTED;

18          (2)    Petitioner’s petition is DENIED;

19          (3)    Petitioner’s Motion to Strike, Dkt. 9, is also DENIED;

20          (4)    The Clerk shall enter JUDGMENT and close this case;

21          (5)    A Certificate of Appealability is DENIED; and

22


     ORDER - 1
 1         (6)   Plaintiff’s in forma pauperis status is REVOKED for the purposes of

 2               appeal.

 3         (7)   The Clerk is directed to send copies of this Order to Plaintiff, counsel for

 4               Defendants, and to the Hon. David W. Christel.

 5         Dated this 4th day of December, 2018.

 6

 7

 8
                                             ABENJAMIN H. SETTLE
                                              United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
